Order entered December 23, 2021




                                  In The
                          Court of Appeals
                   Fifth District of Texas at Dallas

                          No. 05-21-00242-CV

        IN THE INTEREST OF M.C.M. AND M.A.M., CHILDREN

                          No. 05-21-00360-CV

                      MOLLY WILKERSON, Appellant

                                      V.

                       MARK MALDONADO, Appellee

                          No. 05-21-00373-CV

        IN THE INTEREST OF M.C.M. AND M.A.M., CHILDREN

                          No. 05-21-00439-CV
                          No. 05-21-00440-CV
                          No. 05-21-00441-CV

                     IN RE MOLLY WILKERSON

             On Appeal from the 366th Judicial District Court
                           Collin County, Texas
Trial Court Cause Nos. 366-53554-2020, 366-51795-2021, and 366-50778-2021
                                   ORDER

      Before the Court is appellant’s December 20, 2021 motion titled “Request:

Reinstate Mandamus Proceeding and Supplement Prayer; Sever Causes, and Abate

Divorce Appeal”. We DENY the motion in appellate cause numbers 05-21-00242-

CV, 05-21-00360-CV, and 05-21-00373-CV. Because the mandamus proceedings,

appellate cause numbers 05-21-00439-CV, 05-21-00440-CV, and 05-21-00441-

CV, are currently abated, no action on the motion will be taken in those

proceedings at this time.


                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE